Title: From George Washington Craik to Timothy Pickering, 24 January 1797
From: Craik, George Washington
To: Pickering, Timothy


                        
                             January 24th 1797
                        
                        George W. Craik has the honor to inclose to the Secretary of State a letter
                            from James Innes Esqr. of Virginia to the President. It is the request of the President that
                            the Secretary would either furnish him with a sketch of an answer to said letter, or give
                            him such information as he should think necessary to be communicated to Colo. Innes.
                            Herewith is returned the Letter from Colo. Humphreys.
                        
                    